Citation Nr: 1129242	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-20 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a psychiatric disorder manifested by claustrophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and April 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing held in April 2011, before the undersigned Veterans Law Judge.  The transcript from that hearing has been reviewed and associated with the claims file.  

The claim for service connection for a psychiatric disorder manifested by claustrophobia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence is at least in approximate balance as to whether there is a causal relationship between the Veteran's current migraines and his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his migraines were incurred during his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The VCAA applies in the instant case.  However, as the decision below constitutes a full grant of the benefits sought in the present appeal, any deviation in the execution of the VCAA requirements by the RO constitutes harmless error, and does not prohibit consideration of this matter on the merits.  


Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran asserts that he developed migraines as a result of a head injury sustained during military service.  In this regard, the Board acknowledges that there is no objective confirmation that the Veteran sustained a significant head injury during service.  Rather, service treatment records (STRs) show that in May 1969 the Veteran was treated for a 3-centimeter laceration above his left eye, but are otherwise silent for any indication of trauma or of any mention of the laceration being due to head injury.  At separation in June 1970, given the opportunity to identify any additional history or symptoms associated with the claimed head injury, the Veteran reported no pertinent complaints, and the separation report does not reference the presence of any pertinent problems or impairment of any sort.  

Further, the claims folder is devoid of any post-service treatment records or other medical documents pertaining to headaches until 2001, 31 years after his discharge from service.  At that time, however, the Veteran reported that while in service he was changing a tire on a large truck when it collapsed on him and rendered him unconscious.  He required stitches and has had severe headaches ever since.  During a VA neurology consultation in May 2006, the Veteran indicated that his headaches started when two pieces of iron hit the front of his head during service.  He could not remember if he lost consciousness at that time.  He stated that he was referred to a VA hospital in Germany where he stayed for one day.  

In addition to the Veteran's competent statements that he has experienced headaches since the purported in-service head injury, the claims folder also contains a May 2008 medical opinion from the VA Chief of Neurology who noted treatment of the Veteran for post-traumatic headaches.  At that time the Veteran related his history of a head injury during service and explained that he has had headaches since that injury.  The neurologist indicated that he had no reason to doubt the Veteran's history about the genesis or characterization of the headaches.  Other relevant evidence includes several statements, the most recent in April 2011, from a private physician noting treatment of the Veteran for post-traumatic cluster headaches due to an injury during military service in 1969.  

The Board acknowledges that there is no contemporaneous evidence of an actual head injury in service.  However, the evidence of record does not necessarily refute his claim.  In granting service connection for his left eyebrow laceration (based on the positive findings in the STRs), VA has already conceded that he sustained some sort of head trauma in-service.  

Further, the Veteran, as a layperson, is competent to describe events that he has observed and symptoms that he experiences-to include complaints of headaches since the purported in-service head injury-despite the absence of corroborating evidence in service treatment records.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 465 (1994).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party].  Moreover, the claims folder contains positive nexus opinions (supporting the finding that the Veteran's migraines are causally related to his claimed in-service injury) and no contrary medical opinion.

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the evidence is in relative equipoise.  Service connection for migraines is thus warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraines is granted.


REMAND

The Veteran is seeking service connection for a psychiatric disorder manifested by claustrophobia.  In this case, he has provided some evidence of either a current diagnosis and/or of an incident in service, which requires further explanation or development. 

STRs show that in November 1968 the Veteran was evaluate for complaints of nervousness, "anxiety over everything," and an inability to eat.  He indicated that he had the problems only since in the service.  In late February 1969, he requested a profile regarding claustrophobia and was referred for psychiatric evaluation.  At that time, he gave a history of extreme fear of closed spaces since the age of 9 and requested a duty profile which would prevent him from working under such conditions.  Examination revealed that probably involved in the Veteran's current symptoms were probably due to intense conflicts with his father that began during childhood and a continuing conflict and rivalry with an older, brighter, and more successful brother.  

The Veteran was not amenable to therapy, but requested a transfer to another job within his unit.  He was motivated to complete his tour, remain in his unit and stay out of difficulty (in spite of some chronic passive-aggressive difficulty with being told what to do).  A provisional diagnosis of claustrophobia was made, but he was not placed on medication, and there was no additional follow-up evaluation or additional clinical findings.  By June 1969, the Veteran noted that his problem had been resolved by a transfer to a new duty section in which he drove a truck and did not have to be in a tank.  At his separation in June 1970, clinical evaluation of his psychiatric status was within normal limits and the examination report did not reference the presence of mental problems or impairment of any sort.  

After service, the Veteran underwent a VA psychiatric examination January 2010.  At that time, the examiner concluded that the Veteran met a number of criteria for a diagnosis of specific phobia, situational type (enclosed places) by history and sufficient evidence of depressive disorder and a longstanding history of antisocial personality traits.  However, based upon the Veteran's reports of having a history of claustrophobia since age 9, his specific phobia of enclosed places was not found to have been caused by, or a result of, military service.  The examiner also concluded that the symptoms of depression and anxiety appeared to be related to problems/complications in the Veteran's life resulting from a variety of factors, including apparent longstanding characterolgoical issues as well as coping with his preexisting specific phobia.  Thus, the examiner could not find a connection between the Veteran's depression symptoms and his military service without resort to speculation.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1110, 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence that it was not aggravated by such service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to rebut the presumption of sound condition VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

Here, the Veteran's preservice history/behavior and subsequent problems during service raise significant medical questions as to whether he has a pre-existing psychiatric disorder that became appreciably worse during service beyond its natural progression in accordance with the above-cited law.  The VA examination report of record fails to provide such an opinion.  Given the foregoing, the Board finds that additional VA examination is necessary.  Barr, supra.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide any medical records, not already in the claims file, pertaining to post-service psychiatric treatment or evaluation, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  The Board is particularly interested in records of psychiatric (including claustrophobia) treatment that the Veteran may have received at the Cleveland Park medical facility and at the Cleveland VA Medical Center (including the Wade Park and Akron VA clinics) since January 2010.  Document any attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

2.  The Veteran should also be afforded a VA psychiatric examination.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including psychological examination/testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report. 

a) For any psychiatric disorder, to include one manifested by claustrophobia, diagnosed on examination, the examiner is asked to express an opinion as to whether such a disability existed prior to the Veteran's period of active duty.  

b) If the Veteran is found to have a psychiatric disability, to include one manifested by claustrophobia, that pre-existed his active service, the examiner should opine as to whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service.  

c) If no pre-existing psychiatric disability, to include one manifested by claustrophobia, is found, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the currently-diagnosed psychiatric disorder had its clinical onset in active service or is otherwise related to active service.  

In answering these questions, the examiner should address the Veteran's documented problems during service.  In addition, the examiner must provide a complete rationale for all conclusions drawn or opinions expressed.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection claim remaining on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


